Citation Nr: 1629743	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for laceration right distal interphalangeal joint 5th finger with scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for laceration right interphalangeal joint 5th finger with scar and assigned a noncompensable disability rating effective from June 30, 2011. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for the service-connected laceration right distal interphalangeal joint 5th finger with scar disability (hereinafter "right little finger disability").

By way of brief medical history, service treatment records reflect that the Veteran lacerated the right 5th finger (little finger), sustained possible tendon damage ("laceration profundus tendon"), and had been unable to flex the little finger since the time of the initial injury. See Service Treatment Records documenting initial injury.

The Veteran's right little finger disability is currently evaluated as noncompensably disabling under Diagnostic Code (DC) 5230, which pertains to limitation of motion of the ring or little finger.  Notably, DC 5230 does not provide for a compensable evaluation.  Other diagnostic codes for consideration include DC 5227, which still only provides a 0 percent (maximum) rating for unfavorable or favorable ankylosis of the ring or little finger, and DC 5223, which provides for a maximum 10 percent rating when there is favorable ankylosis of long and little fingers, or the ring and little fingers.  A Note to DC 5227, in pertinent part, states that the rater is to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall functioning of the hand.  (Emphasis added).  And, lastly, if muscle damage is shown, DCs 5307 through 5309 provide for compensable evaluations with certain levels of impairment of Muscle Groups VII, VIII, and IX. (See Note to DC 5309: The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. Rate on limitation of motion, minimum 10 percent). 

The Veteran was afforded a VA hand/finger examination in connection with his initial claim for service connection in June 2012.  The Veteran and his representative have since alleged that the June 2012 VA examination is not comprehensive and that it failed to properly evaluate the full nature and severity of the right little finger disability.  The Board tends to agree.  

As an initial matter, the Veteran has submitted numerous statements indicating that he is unable to flex his little and ring fingers; that the little finger is favorably ankylosed, or fixed in one position; and that he is unable to close his hand as a result of the little finger ankylosis.  In the June 2012 VA examination report, the examiner indicated that there was no ankylosis, or limitation of motion or evidence of painful motion for any fingers.  The examiner confusingly went on to state that there was functional loss of the right little finger (consisting of less movement than normal, weakened movement, and incoordination), and that the Veteran "has no movements R DIP 5th digit."  

Based on the Veteran's statements concerning severity/ankylosis of the little finger and ring finger involvement, the inconsistencies in the June 2012 VA examination, and further considering the fact that the most recent VA examination was conducted nearly 4 years ago, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right little finger disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be examined by an appropriate medical professional to assess the current nature and severity of laceration right distal interphalangeal joint 5th finger with scar.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed.

Based on review of the record, an interview with the Veteran, and an examination, the examiner should identify the nature and severity of all symptoms (and related impairment of function) associated with the Veteran's service-connected laceration of the right distal interphalangeal joint 5th finger with scar.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  

The examiner should specifically comment as to: (i) whether there are any functional limitations of the right wrist and/or right hand associated with the service-connected right little finger disability; (ii) whether the service-connected right little finger disability results in any neurologic and/or muscle impairment; (iii) whether the right little finger is favorably or unfavorably ankylosed; and (iv) whether there is any limitation of motion of other digits or interference with overall function of the hand associated the service-connected right little finger disability. 

The examiner should also provide an opinion concerning the impact of the Veteran's right little finger disability on his ability to work, to include how the right little finger disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his right little finger disability. 

A rationale should be provided for any opinion offered.

2. If the claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


